DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2022 has been entered.

Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 07/20/2022.
Claims 1-5 and 7-16 are pending.
Claim 6 is cancelled.

Response to Arguments
Applicant’s arguments filed on 07/20/2022 with respect to claims 1-5 and 7-16 have been fully considered but they are not persuasive.

The Applicant presented argument that –
(a) despite such teachings as to configuring the SRS hopping bandwidth not to be larger than the UE bandwidth capability, Rahman fails to specifically disclose which information is transmitted to the UE. (REMARKS, Page 10)
(b) Huawei, Section 2.2.2.2 and Figure 4, fails to disclose a case that a SRS hopping BW is a part of a BW configured for a UE. (REMARKS, Page 10)
The Examiner respectfully disagrees.
(a)	With respect to argument (a), the Examiner presents that Rahman discloses ([0005] SRS is used to estimate different uplink-channel properties. In NR, two or four consecutive OFDM symbols can also be used for SRS transmission. [0007] In NR, multiple SRS transmissions are allowed from UE within one resource block (e.g., time slot). (Fig. 10 block 140, [0050]) an exemplary first bandwidth comprises the SRS hopping bandwidth (BW.sub.hop) (first information on an SRS bandwidth configuration) and an exemplary second bandwidth comprises the configuration bandwidth of the first node 14, e.g., the UE configuration bandwidth (BW.sub.UE,config) when the first node 14 comprises a UE. The method further comprises determining the SRS configuration for the first node 14 responsive to the first and second bandwidths (block 130), and configuring the first node 14 according to the determined SRS configuration to control SRS transmissions by the first node 14 (block 140). [0053] In a first embodiment, where the SRS hopping is enabled within a single time resource (e.g. slot), the network node determines the UE configured bandwidth (BW.sub.UE,config) and based on this, determines the suitable SRS hopping pattern with a suitable SRS hopping bandwidth (BW.sub.hop) (first information on an SRS bandwidth configuration) such that (BW.sub.hop)≤(BW.sub.UE,config)  and configures the UE with the determined SRS hopping pattern (it is obvious from the determined hopping pattern that SRS frequency start position is also determined). See also Fig. 12, [0077-0080] The network node also determines the SRS hopping bandwidth (first information) and pattern (second information) based on UE configured bandwidth, hopping pattern will include hopping instances within the transmission slot, i.e. in between the OFDM symbols, as shown in FIG. 12 (it is obvious that second information comprising SRS hopping pattern over 4 consecutive symbols with symbol 4 within the slot as the starting symbol or SRS frequency start position for the SRS transmission). [0081] the network node also configures the UE .. to transmit the SRS signals with the determined SRS configurations (i.e., SRS hopping pattern (second information on an SRS frequency start position for transmission of  the SRS transmission as in Fig. 12 for example, as obvious), P.sub.hop and SRS hopping bandwidth, B.sub.hop (first information for configuring an SRS bandwidth, as obvious)). The network node may further receive the SRS signals transmitted by the UE. (Supported by US62544244 Fig. 10, Fig. 12, [0044-0047, 0063-0069]).
From the above specifically [0081], it is obvious to a person skill in the art, that the UE node 14 receives from network base station 12 first information (P.sub.hop and SRS hopping bandwidth, B.sub.hop) for configuring an SRS bandwidth and second information on an SRS frequency start position (SRS hopping pattern indicating SRS resource position as in Fig. 12) for transmission of  the SRS transmission. 
 
(b)	With respect to argument (b), the Examiner presents that Huawei discloses
Page 6, Section 2.2.2.1: 
in NR UE can transmit/receive with its UE-specifically configured BWP.
The SRS bandwidth design should depend on the bandwidth candidates of BWP.
In order to support full band sounding, NR should support tree-like SRS bandwidth set                         
                            
                                
                                    C
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     with m_(SRS,0) which is ⌊N/4⌋×4 RB where N is the transmission bandwidth of a BWP (including NR channel bandwidth) (disclosing plurality of partial bands).
More details on SRS bandwidth and mapping to support full band sounding can be found in our companion’s contribution [4] (referring to HUAWEI-71).
(Pages 6-7, Section 2.2.2.2, Figure 4) 
For the UE-specific SRS bandwidth, it should also be configured in NR for the frequency hopping within the bandwidth which can be used for SRS transmission.
M-1: gNB can configure the UE to transmit SRS on part of frequency domain hopping positions. For this case, gNB can configure part of the frequency domain positions for SRS transmission by indicating the frequency domain position index interval and offset. An example of transmitting SRS on two of four frequency domain positions can be found in Figure 4 (Figure 4 showing SRS frequency hopping corresponds to a partial band among a plurality of partial bands included in a bandwidth part (BWP) since the SRS bandwidth design should depend on the bandwidth candidates of BWP as disclosed in Section 2.2.2.1).

HUAWEI-71 discloses (Page 3, Section 3)
Observation 2: NR should support SRS bandwidth sets with tree-like structure.
Sounding region will be determined according to the bandwidth of UE’s active UL/DL BWP.
(Pages 3-4 Section 4, Figure 3: Sounding region mapping)
Based on the previous discussion, two examples of tree-like SRS bandwidth set is presented in Figure 4.… UE in the cell can be configured with any case in Figure 3. UEs with different sounding region mapping can be scheduled.

From the above specifically Huawei Section 2.2.2.1 and 2.2.2.2 with evidence from HUAWEI-71, it is obvious to a person skill in the art, Huawei disclosing a case that a SRS hopping BW (of Huawei Section 2.2.2.2 Figure 4) is a part of a BW configured for a UE (Huawei Section 2.2.2.1: The SRS bandwidth design should depend on the bandwidth candidates of BWP with evidence from Huawei-71 Section 3: Sounding region will be determined according to the bandwidth of UE’s active UL/DL BWP).
Therefore, claim 1 is rejected.
Claims 7, 11 and 14 with similar features as in claim 1, are also rejected for the same reason as claim 1.
Dependent claims 2-5, and 8-10, 12-13 and 15-16 are also rejected for the same reason as above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-5 and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Imadur Rahman et al. (US20200244489, with priority of us-provisional-application US 62544244, of record, hereinafter ‘RAHMAN’) in view of Huawei et al. (“UL SRS design for beam management and CSI acquisition”, R1-1712238, of IDS, hereinafter ‘HUAWEI’) with evidence by Huawei et al. (“UL SRS mapping and hopping”, R1-1713771, of record, hereinafter ‘HUAWEI-71’).
Regarding claim 1, RAHMAN teaches a method of transmitting a sounding reference signal (SRS) by a user equipment (UE) (Fig. 9, [0049] the wireless network 10 includes at least two nodes 12, 14 in communication with each other. For example, node 12 may comprise a network node, e.g., a base station, in communication with a UE node 14. [0059] UE referrers to … PDA, iPAD, Tablet, mobile terminals, smart phone, laptop. (Fig. 10, [0050]) method 100), the method comprising:
transmitting, to a base station (BS), UE capability information for transmission of the SRS (Fig. 9 Network Node 12, UE, Network Node 14, Fig. 10 block 110, [0050]: FIG. 10 shows a method 100… of controlling a Sounding Reference Signal (SRS) configuration for SRS transmissions via one or more resource blocks by a first node 14 (Fig. 9 UE 14) in a wireless network. The SRS configuration comprises a hopping pattern and a first bandwidth associated with the SRS transmissions. The method 100 comprises determining the first bandwidth associated with the SRS transmissions (block 110). [0053] In a first embodiment, where the SRS hopping is enabled within a single time resource (e.g. slot), the network node determines the UE configured bandwidth (BW.sub.UE,config) and based on this, determines the suitable SRS hopping pattern with a suitable SRS hopping bandwidth (BW.sub.hop) such that (BW.sub.hop)≤(BW.sub.UE,config) and configures the UE with the determined SRS hopping pattern. [0070] network node determines the UE configured bandwidth. [0072] The information about the UE configured bandwidth is obtained by the network node based on one or more of the following means: [0074] By receiving information from the UE (transmitting, to a base station (BS), UE capability information indicating frequency bandwidth, SRS transmission with frequency hopping, implicit). Supported by US62544244 Fig. 10, [0044-0047, 0063-0069]);
receiving, from the BS, first information for configuring an SRS bandwidth and second information on an SRS frequency start position for transmission of  the SRS transmission ([0005] In NR, two or four consecutive OFDM symbols can also be used for SRS transmission. [0007] In NR, multiple SRS transmissions are allowed from UE within one resource block (e.g., time slot). (Fig. 10 block 140, [0050]) an exemplary first bandwidth comprises the SRS hopping bandwidth (BW.sub.hop) (first information on an SRS bandwidth configuration) and an exemplary second bandwidth comprises the configuration bandwidth of the first node 14, e.g., the UE configuration bandwidth (BW.sub.UE,config) when the first node 14 comprises a UE. The method further comprises determining the SRS configuration for the first node 14 responsive to the first and second bandwidths (block 130), and configuring the first node 14 according to the determined SRS configuration to control SRS transmissions by the first node 14 (block 140). [0053] In a first embodiment, where the SRS hopping is enabled within a single time resource (e.g. slot), the network node determines the UE configured bandwidth (BW.sub.UE,config) and based on this, determines the suitable SRS hopping pattern with a suitable SRS hopping bandwidth (BW.sub.hop) (first information on an SRS bandwidth configuration) such that (BW.sub.hop)≤(BW.sub.UE,config)  and configures the UE with the determined SRS hopping pattern (it is obvious from the determined hopping pattern that SRS frequency start position is also determined). See also Fig. 12, [0077-0080] The network node also determines the SRS hopping bandwidth (first information) and pattern (second information) based on UE configured bandwidth, hopping pattern will include hopping instances within the transmission slot, i.e. in between the OFDM symbols, as shown in FIG. 12 (second information comprising SRS hopping pattern over 4 consecutive symbols with symbol 4 within the slot as the starting symbol or SRS frequency start position for the SRS transmission). [0081] the network node also configures the UE .. to transmit the SRS signals with the determined SRS configurations (i.e., SRS hopping pattern (second information on an SRS frequency start position for transmission of  the SRS transmission as in Fig. 12 for example, as obvious), P.sub.hop and SRS hopping bandwidth, B.sub.hop (first information for configuring an SRS bandwidth, as obvious)). The network node may further receive the SRS signals transmitted by the UE. Supported by US62544244 Fig. 10, Fig. 12, [0044-0047, 0063-0069]); and
transmitting, to the BS, the SRS with intra-slot frequency hopping based on the first and second information ((Fig. 10, [0053] In a first embodiment, where the SRS hopping is enabled within a single time resource (e.g. slot), the network node determines the UE configured bandwidth (BW.sub.UE,config) and based on this, determines the suitable SRS hopping pattern with a suitable SRS hopping bandwidth (BW.sub.hop). [0079] If BW.sub.UE,config≥BW.sub.hop, then hopping pattern will include hopping instances within the transmission slot, i.e. in between the OFDM symbols, as shown in FIG. 12 (SRS with intra-slot frequency hopping).  [0081] the network node also configures the UE .. to transmit the SRS signals with the determined SRS configurations (i.e., SRS hopping pattern, P.sub.hop and SRS hopping bandwidth, B.sub.hop). The network node may further receive the SRS signals transmitted by the UE. Supported by US62544244 [0068-0069]),
wherein the UE capability information includes information on a bandwidth for SRS frequency hopping (Fig. 9 Network Node 12, UE, Network Node 14, Fig. 10 block 110, [0050] FIG. 10 shows a method 100… of controlling a Sounding Reference Signal (SRS) configuration for SRS transmissions via one or more resource blocks by a first node 14 (Fig. 9 UE 14) in a wireless network. The SRS configuration comprises a hopping pattern and a first bandwidth associated with the SRS transmissions….[0053] In a first embodiment, where the SRS hopping is enabled within a single time resource (e.g. slot), the network node determines the UE configured bandwidth (BW.sub.UE,config) and based on this, determines the suitable SRS hopping pattern with a suitable SRS hopping bandwidth (BW.sub.hop) such that (BW.sub.hop)≤(BW.sub.UE,config) and configures the UE with the determined SRS hopping pattern… [0072] The information about the UE configured bandwidth is obtained by the network node based on one or more of the following means: [0074] By receiving information from the UE (transmitting, to a base station (BS), UE capability information indicating frequency bandwidth for SRS frequency hopping for network to determine SRS hopping pattern, as obvious). Supported by US62544244 Fig. 10, [0044-0047, 0063-0069]), 
wherein the bandwidth for the SRS frequency hopping corresponds to a partial band included in a bandwidth part (BWP) configured for the UE ([0065] The term “BW part” (BWP) denotes part of the carrier bandwidth for which different decisions or actions are taken by the network node. In this case, the network node may indicate part of the uplink (UL) and/or downlink (DL) bandwidth for SRS transmissions. A BWP is typically smaller than the cell BW. [0066] The SRS hopping bandwidth is the bandwidth over which the SRS configuration is defined. The SRS bandwidth is the bandwidth over which all SRS within the slot are transmitted (by using SRS hopping) from any single UE. This bandwidth can be smaller than UE RF bandwidth (By the disclosure and definition in [0065-0066] it is obvious that RAHMAN Fig. 12 disclosing SRS frequency hopping corresponds to a partial band included in a bandwidth part (BWP) in a slot configured for the UE)), and the combination of the two parameters determined based on the UE capability information represents the partial band ([0070] network node determines the UE configured bandwidth. [0072] The information about the UE configured bandwidth is obtained by the network node based on one or more of the following means: [0074] By receiving information from the UE. [0079] If BW.sub.UE,config≥BW.sub.hop, then hopping pattern will include hopping instances within the transmission slot, i.e. in between the OFDM symbols, as shown in FIG. 12 (combination of the two parameters based on the UE capability information represents the partial band, as obvious). [0081] the network node also configures the UE .. to transmit the SRS signals with the determined SRS configurations (i.e., SRS hopping pattern, P.sub.hop and SRS hopping bandwidth, B.sub.hop). The network node may further receive the SRS signals transmitted by the UE. Supported by US62544244 Fig. 12, 0068-0069]).
RAHMAN does not expressly disclose wherein the SRS bandwidth is determined based on a combination of two parameters in a predefined table for configuring the SRS bandwidth, wherein a first parameter of the two parameters is an index representing a row of the predefined table and a second parameter of the two parameters has a value among {0, 1, 2, 3}, and wherein the first information includes information representing the two parameters, and wherein the bandwidth for the SRS frequency hopping corresponds to a partial band among a plurality of partial bands included in a bandwidth part (BWP) configured for the UE.
In an analogous art, HUAWEI teaches wherein the SRS bandwidth is determined based on a combination of two parameters in a predefined table for configuring the SRS bandwidth, wherein a first parameter of the two parameters is an index representing a row of the predefined table and a second parameter of the two parameters has a value among {0, 1, 2, 3}, and wherein the first information includes information representing the two parameters (Page 6, Section 2.2.2.1, Table 1: In Table 1, each configuration value of                         
                            
                                
                                    C
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     (first parameter of the two parameters is an index representing a row of the predefined table) corresponds to a tree-like SRS bandwidth set with certain sounding region. Then UE-specific parameter                         
                            
                                
                                    B
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     (second parameter of the two parameters has a value among {0, 1, 2, 3}) determines the specific bandwidth to use from the configured SRS bandwidth set (the SRS bandwidth is determined based on a combination of two parameters in a predefined table for configuring the SRS bandwidth).
The SRS bandwidth design should depend on the bandwidth candidates of BWP….In order to support full band sounding, NR should support tree-like SRS bandwidth set                         
                            
                                
                                    C
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     with m_(SRS,0) (indicating first information is transmitted to UE, and wherein the first information includes information representing the two parameters disclosed in Table 1)),
wherein the bandwidth for the SRS frequency hopping corresponds to a partial band among a plurality of partial bands included in a bandwidth part (BWP) configured for the UE (Page 6, Section 2.2.2.1: 
in NR UE can transmit/receive with its UE-specifically configured BWP.
The SRS bandwidth design should depend on the bandwidth candidates of BWP.
In order to support full band sounding, NR should support tree-like SRS bandwidth set C_SRS with m_(SRS,0) which is ⌊N/4⌋×4 RB where N is the transmission bandwidth of a BWP (including NR channel bandwidth) (disclosing plurality of partial bands).
More details on SRS bandwidth and mapping to support full band sounding can be found in our companion’s contribution [4] (referring to HUAWEI-71).
(Pages 6-7, Section 2.2.2.2, Figure 4) 
For the UE-specific SRS bandwidth, it should also be configured in NR for the frequency hopping within the bandwidth which can be used for SRS transmission.
M-1: gNB can configure the UE to transmit SRS on part of frequency domain hopping positions. For this case, gNB can configure part of the frequency domain positions for SRS transmission by indicating the frequency domain position index interval and offset. An example of transmitting SRS on two of four frequency domain positions can be found in Figure 4 (Figure 4 showing SRS frequency hopping corresponds to a partial band among a plurality of partial bands included in a bandwidth part (BWP) since the SRS bandwidth design should depend on the bandwidth candidates of BWP as disclosed in Section 2.2.2.1).
HUAWEI-71 discloses (Page 3, Section 3)
Observation 2: NR should support SRS bandwidth sets with tree-like structure.
Sounding region will be determined according to the bandwidth of UE’s active UL/DL BWP.
(Pages 3-4 Section 4, Figure 3: Sounding region mapping)
Based on the previous discussion, two examples of tree-like SRS bandwidth set is presented in Figure 4.… UE in the cell can be configured with any case in Figure 3. UEs with different sounding region mapping can be scheduled.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of SRS transmission in configured BWP of HUAWEI with evidence by HUAWEI-71 to the hopping bandwidth of UE configured bandwidth of RAHMAN in order to take the advantage of a method for accurate CSI for power-limited UE, increase multiplexing capacity and reduced signaling by frequency hopping, which are desired in NR (HUAWEI: Page 6, Section 2.2.2.1 Para 3).
 
Regarding claim 2, RAHMAN teaches wherein the first and second information are determined by the UE capability information ([0053] In a first embodiment, where the SRS hopping is enabled within a single time resource (e.g. slot), the network node determines the UE configured bandwidth (BW.sub.UE,config) and based on this, determines the suitable SRS hopping pattern with a suitable SRS hopping bandwidth (BW.sub.hop) (first information on an SRS bandwidth configuration) such that (BW.sub.hop)≤(BW.sub.UE,config)  and configures the UE with the determined SRS hopping pattern. See also Fig. 12, [0077-0080] The network node also determines the SRS hopping bandwidth (first information) and pattern (second information) based on UE configured bandwidth (UE capability information),  hopping pattern will include hopping instances within the transmission slot, i.e. in between the OFDM symbols, as shown in FIG. 12 (second information on an SRS frequency start position for the SRS transmission)).  

Regarding claim 3, RAHMAN teaches receiving, from the BS, third information on whether the UE operates in a mode of transmitting the SRS by performing frequency hopping at a frequency bandwidth level capable of the SRS frequency hopping within the SRS bandwidth, wherein the SRS is transmitted further based on the third information ([0053] In a first embodiment, where the SRS hopping is enabled within a single time resource (e.g. slot), the network node determines the UE configured bandwidth (BW.sub.UE,config) and based on this, determines the suitable SRS hopping pattern with a suitable SRS hopping bandwidth (BW.sub.hop) such that (BW.sub.hop)≤(BW.sub.UE,config) and configures the UE (a third information) with the determined SRS hopping pattern. [0079] If BW.sub.UE,config≥BW.sub.hop, then hopping pattern will include hopping instances within the transmission slot, i.e. in between the OFDM symbols, as shown in FIG. 12. [0081] the network node also configures the UE .. to transmit the SRS signals with the determined SRS configurations (i.e., SRS hopping pattern, P.sub.hop and SRS hopping bandwidth, B.sub.hop). The network node may further receive the SRS signals transmitted by the UE. Supported by US62544244 Fig. 12, 0068-0069]).  

Regarding claim 4, RAHMAN teaches wherein the first information is determined by a number of SRS symbols configured in a predetermined slot ([0007] In NR, multiple SRS transmissions are allowed from UE within one resource block (e.g., time slot). For an X-port SRS resource spanning N adjacent OFDM symbols within the same slot, all X ports may be sounded in each of the N symbols but in a different portion of the band for each symbol. [0057] the SRS can be hopped over frequency range within the UE supported bandwidth, provides flexibility to the network node to adapt the SRS hopping bandwidth in accordance with the UE bandwidth capability and/or UE configured bandwidth. [0079] If BW.sub.UE,config≥BW.sub.hop, then hopping pattern will include hopping instances within the transmission slot, i.e. in between the OFDM symbols, as shown in FIG. 12. (implying that SRS BW, based on UE supported bandwidth, is determined by number of OFDM symbols used for SRS in a certain predetermined slot since the SRS are transmitted using different portion of the band for each symbol within the slot, e.g. see Fig. 6, when using UL Cell Bandwidth, or Fig. 12 when using partial UL Cell bandwidth)).  

Regarding claim 5, RAHMAN teaches receiving information on the BWP configured for the SRS transmission at the UE ([0065] The term “BW part” (BWP) denotes part of the carrier bandwidth for which different decisions or actions are taken by the network node. In this case, the network node may indicate part of the uplink (UL) and/or downlink (DL) bandwidth for SRS transmissions. A BWP is typically smaller than the cell BW. [0066] The SRS hopping bandwidth is the bandwidth over which the SRS configuration is defined. The SRS bandwidth is the bandwidth over which all SRS within the slot are transmitted (by using SRS hopping) from any single UE. This bandwidth can be smaller than UE RF bandwidth, or even it can be larger. This bandwidth represents the part of the carrier bandwidth for which SRS transmissions need to be done. See also Fig. 12).


Regarding claim 7, RAHMAN teaches a method of receiving a sounding reference signal (SRS) by a base station (BS) (Fig. 9, [0049] the wireless network 10 includes at least two nodes 12, 14 in communication with each other. For example, node 12 may comprise a network node, e.g., a base station, in communication with a UE node 14. [0059] UE referrers to … PDA, iPAD, Tablet, mobile terminals, smart phone, laptop. (Fig. 10, [0050]) method 100), the method comprising:
receiving, from a user equipment (UE), UE capability for transmission of the SRS (Fig. 9 Network Node 12, UE, Network Node 14, Fig. 10 block 110, [0050]: FIG. 10 shows a method 100… of controlling a Sounding Reference Signal (SRS) configuration for SRS transmissions via one or more resource blocks by a first node 14 (Fig. 9 UE 14) in a wireless network. The SRS configuration comprises a hopping pattern and a first bandwidth associated with the SRS transmissions. The method 100 comprises determining the first bandwidth associated with the SRS transmissions (block 110). [0053] In a first embodiment, where the SRS hopping is enabled within a single time resource (e.g. slot), the network node determines the UE configured bandwidth (BW.sub.UE,config) and based on this, determines the suitable SRS hopping pattern with a suitable SRS hopping bandwidth (BW.sub.hop) such that (BW.sub.hop)≤(BW.sub.UE,config) and configures the UE with the determined SRS hopping pattern. [0070] network node determines the UE configured bandwidth. [0072] The information about the UE configured bandwidth is obtained by the network node based on one or more of the following means: [0074] By receiving information from the UE (transmitting, to a base station (BS), UE capability information indicating frequency bandwidth, SRS transmission with frequency hopping, implicit). Supported by US62544244 Fig. 10, [0044-0047, 0063-0069]);
configuring first information for configuring an SRS bandwidth and second information on an SRS frequency start position for transmission of SRS (([0005] SRS is used to estimate different uplink-channel properties. In NR, two or four consecutive OFDM symbols can also be used for SRS transmission. [0007] In NR, multiple SRS transmissions are allowed from UE within one resource block (e.g., time slot). (Fig. 10 block 140, [0050]) an exemplary first bandwidth comprises the SRS hopping bandwidth (BW.sub.hop) (first information on an SRS bandwidth configuration) and an exemplary second bandwidth comprises the configuration bandwidth of the first node 14, e.g., the UE configuration bandwidth (BW.sub.UE,config) when the first node 14 comprises a UE. The method further comprises determining the SRS configuration for the first node 14 responsive to the first and second bandwidths (block 130), and configuring the first node 14 according to the determined SRS configuration to control SRS transmissions by the first node 14 (block 140). [0053] In a first embodiment, where the SRS hopping is enabled within a single time resource (e.g. slot), the network node determines the UE configured bandwidth (BW.sub.UE,config) and based on this, determines the suitable SRS hopping pattern with a suitable SRS hopping bandwidth (BW.sub.hop) (first information on an SRS bandwidth configuration) such that (BW.sub.hop)≤(BW.sub.UE,config)  and configures the UE with the determined SRS hopping pattern (it is obvious from the determined hopping pattern that SRS frequency start position is also determined). See also Fig. 12, [0077-0080] The network node also determines the SRS hopping bandwidth (first information) and pattern (second information) based on UE configured bandwidth, hopping pattern will include hopping instances within the transmission slot, i.e. in between the OFDM symbols, as shown in FIG. 12 (it is obvious that second information comprising SRS hopping pattern over 4 consecutive symbols with symbol 4 within the slot as the starting symbol or SRS frequency start position for the SRS transmission). Supported by US62544244 Fig. 10, Fig. 12, [0044-0047, 0063-0069]);
transmitting, to the UE, the first and second information (Fig. 10 block 140, [0050] an exemplary first bandwidth comprises the SRS hopping bandwidth (BW.sub.hop) (first information on an SRS bandwidth configuration) and an exemplary second bandwidth comprises the configuration bandwidth of the first node 14, e.g., the UE configuration bandwidth (BW.sub.UE,config) when the first node 14 comprises a UE. The method further comprises determining the SRS configuration for the first node 14 responsive to the first and second bandwidths (block 130), and configuring the first node 14 according to the determined SRS configuration to control SRS transmissions by the first node 14 (block 140). See also Fig. 12, [0077-0080] The network node also determines the SRS hopping bandwidth (first information) and pattern (second information) based on UE configured bandwidth, hopping pattern will include hopping instances within the transmission slot, i.e. in between the OFDM symbols, as shown in FIG. 12 (it is obvious that second information comprising SRS hopping pattern over 4 consecutive symbols with symbol 4 within the slot as the starting symbol or SRS frequency start position for the SRS transmission). [0081] the network node also configures the UE .. to transmit the SRS signals with the determined SRS configurations (i.e., SRS hopping pattern (second information on an SRS frequency start position for transmission of  the SRS transmission as in Fig. 12 for example, as obvious), P.sub.hop and SRS hopping bandwidth, B.sub.hop (first information for configuring an SRS bandwidth, as obvious)). The network node may further receive the SRS signals transmitted by the UE. Supported by US62544244 Fig. 10, Fig. 12, [0044-0047, 0063-0069]); and
receiving, from the UE, the SRS with intra-slot frequency hopping based on the first and second information (Fig. 10, [0053] In a first embodiment, where the SRS hopping is enabled within a single time resource (e.g. slot), the network node determines the UE configured bandwidth (BW.sub.UE,config) and based on this, determines the suitable SRS hopping pattern with a suitable SRS hopping bandwidth (BW.sub.hop). [0079] If BW.sub.UE,config≥BW.sub.hop, then hopping pattern will include hopping instances within the transmission slot, i.e. in between the OFDM symbols, as shown in FIG. 12 (SRS with intra-slot frequency hopping).  [0081] the network node also configures the UE .. to transmit the SRS signals with the determined SRS configurations (i.e., SRS hopping pattern, P.sub.hop and SRS hopping bandwidth, B.sub.hop). The network node may further receive the SRS signals transmitted by the UE. Supported by US62544244 [0068-0069]),
wherein the UE capability information includes information on a bandwidth for SRS frequency hopping (Fig. 9 Network Node 12, UE, Network Node 14, Fig. 10 block 110, [0050] FIG. 10 shows a method 100… of controlling a Sounding Reference Signal (SRS) configuration for SRS transmissions via one or more resource blocks by a first node 14 (Fig. 9 UE 14) in a wireless network. The SRS configuration comprises a hopping pattern and a first bandwidth associated with the SRS transmissions….[0053] In a first embodiment, where the SRS hopping is enabled within a single time resource (e.g. slot), the network node determines the UE configured bandwidth (BW.sub.UE,config) and based on this, determines the suitable SRS hopping pattern with a suitable SRS hopping bandwidth (BW.sub.hop) such that (BW.sub.hop)≤(BW.sub.UE,config) and configures the UE with the determined SRS hopping pattern… [0072] The information about the UE configured bandwidth is obtained by the network node based on one or more of the following means: [0074] By receiving information from the UE (transmitting, to a base station (BS), UE capability information indicating frequency bandwidth for SRS frequency hopping for network to determine SRS hopping pattern, as obvious). Supported by US62544244 Fig. 10, [0044-0047, 0063-0069]),
wherein the bandwidth for the SRS frequency hopping corresponds to a partial band included in a bandwidth part (BWP) configured for the UE ([0065] The term “BW part” (BWP) denotes part of the carrier bandwidth for which different decisions or actions are taken by the network node. In this case, the network node may indicate part of the uplink (UL) and/or downlink (DL) bandwidth for SRS transmissions. A BWP is typically smaller than the cell BW. [0066] The SRS hopping bandwidth is the bandwidth over which the SRS configuration is defined. The SRS bandwidth is the bandwidth over which all SRS within the slot are transmitted (by using SRS hopping) from any single UE. This bandwidth can be smaller than UE RF bandwidth (By the disclosure and definition in [0065-0066] it is obvious that RAHMAN Fig. 12 disclosing SRS frequency hopping corresponds to a partial band included in a bandwidth part (BWP) in a slot configured for the UE)), and the combination of the two parameters determined based on the UE capability information represents the partial band ([0070] network node determines the UE configured bandwidth. [0072] The information about the UE configured bandwidth is obtained by the network node based on one or more of the following means: [0074] By receiving information from the UE. [0079] If BW.sub.UE,config≥BW.sub.hop, then hopping pattern will include hopping instances within the transmission slot, i.e. in between the OFDM symbols, as shown in FIG. 12 (combination of the two parameters based on the UE capability information represents the partial band, as obvious). [0081] the network node also configures the UE .. to transmit the SRS signals with the determined SRS configurations (i.e., SRS hopping pattern, P.sub.hop and SRS hopping bandwidth, B.sub.hop). The network node may further receive the SRS signals transmitted by the UE. Supported by US62544244 Fig. 12, 0068-0069]).
RAHMAN does not expressly disclose wherein the SRS bandwidth is determined based on a combination of two parameters in a predefined table for configuring the SRS bandwidth, wherein a first parameter of the two parameters is an index representing a row of the predefined table and a second parameter of the two parameters has a value among {0, 1, 2, 3}, and wherein the first information includes information representing the two parameters, and wherein the bandwidth for the SRS frequency hopping corresponds to a partial band among a plurality of partial bands included in a bandwidth part (BWP) configured for the UE.
In an analogous art, HUAWEI teaches wherein the SRS bandwidth is determined based on a combination of two parameters in a predefined table for configuring the SRS bandwidth, wherein a first parameter of the two parameters is an index representing a row of the predefined table and a second parameter of the two parameters has a value among {0, 1, 2, 3}, and wherein the first information includes information representing the two parameters (Page 6, Section 2.2.2.1, Table 1: In Table 1, each configuration value of                         
                            
                                
                                    C
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     (first parameter of the two parameters is an index representing a row of the predefined table) corresponds to a tree-like SRS bandwidth set with certain sounding region. Then UE-specific parameter                         
                            
                                
                                    B
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     (second parameter of the two parameters has a value among {0, 1, 2, 3}) determines the specific bandwidth to use from the configured SRS bandwidth set (the SRS bandwidth is determined based on a combination of two parameters in a predefined table for configuring the SRS bandwidth).
The SRS bandwidth design should depend on the bandwidth candidates of BWP….In order to support full band sounding, NR should support tree-like SRS bandwidth set                         
                            
                                
                                    C
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     with m_(SRS,0) (indicating first information is transmitted to UE, and wherein the first information includes information representing the two parameters disclosed in Table 1)),
wherein the bandwidth for the SRS frequency hopping corresponds to a partial band among a plurality of partial bands included in a bandwidth part (BWP) configured for the UE (Page 6, Section 2.2.2.1: 
in NR UE can transmit/receive with its UE-specifically configured BWP.
The SRS bandwidth design should depend on the bandwidth candidates of BWP.
In order to support full band sounding, NR should support tree-like SRS bandwidth set C_SRS with m_(SRS,0) which is ⌊N/4⌋×4 RB where N is the transmission bandwidth of a BWP (including NR channel bandwidth) (disclosing plurality of partial bands).
More details on SRS bandwidth and mapping to support full band sounding can be found in our companion’s contribution [4] (referring to HUAWEI-71).
(Pages 6-7, Section 2.2.2.2, Figure 4) 
For the UE-specific SRS bandwidth, it should also be configured in NR for the frequency hopping within the bandwidth which can be used for SRS transmission.
M-1: gNB can configure the UE to transmit SRS on part of frequency domain hopping positions. For this case, gNB can configure part of the frequency domain positions for SRS transmission by indicating the frequency domain position index interval and offset. An example of transmitting SRS on two of four frequency domain positions can be found in Figure 4 (Figure 4 showing SRS frequency hopping corresponds to a partial band among a plurality of partial bands included in a bandwidth part (BWP) since the SRS bandwidth design should depend on the bandwidth candidates of BWP as disclosed in Section 2.2.2.1).
HUAWEI-71 discloses (Page 3, Section 3)
Observation 2: NR should support SRS bandwidth sets with tree-like structure.
Sounding region will be determined according to the bandwidth of UE’s active UL/DL BWP.
(Pages 3-4 Section 4, Figure 3: Sounding region mapping)
Based on the previous discussion, two examples of tree-like SRS bandwidth set is presented in Figure 4.… UE in the cell can be configured with any case in Figure 3. UEs with different sounding region mapping can be scheduled.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of SRS transmission in configured BWP of HUAWEI with evidence by HUAWEI-71 to the hopping bandwidth of UE configured bandwidth of RAHMAN in order to take the advantage of a method for accurate CSI for power-limited UE, increase multiplexing capacity and reduced signaling by frequency hopping, which are desired in NR (HUAWEI: Page 6, Section 2.2.2.1 Para 3).

Regarding claim 8, is interpreted and rejected for the same reason as set forth for 3.
Regarding claim 9, is interpreted and rejected for the same reason as set forth for 4.
Regarding claim 10, is interpreted and rejected for the same reason as set forth for 5.

Regarding claim 11, is interpreted mutatis mutandis, and rejected for the same reason as set forth for claim 1.  

Regarding claim 12, is interpreted and rejected for the same reason as set forth for 3.
Regarding claim 13, is interpreted and rejected for the same reason as set forth for 5.

Regarding claim 14, is interpreted mutatis mutandis, and rejected for the same reason as set forth for claim 7.  

Regarding claim 15, is interpreted and rejected same as claim 3.

Regarding claim 16, RAHMAN teaches wherein the UE is capable of communicating with at least one of another UE, a UE related to an autonomous driving vehicle, a base station or a network (Fig. 9, [0049]  node 12 may comprise a network node, e.g., a base station, in communication with a UE node 14. [0059] a node could be user equipment (UE), which is a non-limiting term user equipment (UE) and it refers to any type of wireless device communicating with a network node and/or with another UE in a cellular or mobile communication system).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
ZHANG et al. (US 20200213161 A1), describing REFERENCE SIGNAL TRANSMISSION AND PARAMETER SENDING METHODS, DEVICE, TERMINAL AND BASE STATION
Yang et al. (US 20120106495 A1), describing METHOD FOR TRANSMITTING CONTROL INFORMATION AND APPARATUS FOR SAME
WANG et al. (EP 3684124 A4), describing REFERENCE SIGNAL CONFIGURATION, INFORMATION TRANSMISSION, AND INFORMATION RECEIVING METHODS AND DEVICE

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Primary Examiner, Art Unit 2413